Order entered December 1, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00489-CR

                      NISHAL KESHAV RAJSAKHA, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the County Criminal Court No. 1
                                Dallas County, Texas
                       Trial Court Cause No. MB-1358026-A

                                        ORDER
      Before the Court is appellant’s November 28, 2016 motion for extension of time to file

brief. We GRANT appellant’s motion and ORDER the brief filed by DECEMBER 6, 2016.


                                                   /s/   LANA MYERS
                                                         JUSTICE